ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 26 April 2022 for the application filed 15 November 2019 which claims priority to PCT/CN2017/111341 filed 16 November 2017 which claims foreign priority to CN20170343539.0 filed 16 May 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 7 Line 4: “…the aerial vehicle is in the tailless arrangement…”
Response to Arguments
Applicant’s arguments, see pages 6-14, filed 26 April 2022, with respect to claims 1-3 and 5-10 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-3 and 5-10 have been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a fuselage, a foldable wing, two ducts and a retractable landing gear, the fuselage being divided into a nose, a front fuselage, a middle fuselage and a rear fuselage along a longitudinal axis of the fuselage, wherein the two ducts are symmetrically distributed on both sides of the rear fuselage in a transverse and tail propulsion arrangement, each duct comprises a ducted fan, the ducted fan has an axis of rotation being located below a lower surface of the wing, and the axis of rotation of the ducted fan is substantially parallel to the longitudinal axis of the fuselage at all times; the foldable wing is in an upper single-wing arrangement and is fixed to the front of the middle fuselage via a wing folding shaft, the retractable landing gear is arranged at the front of the rear fuselage, the aerial vehicle is in a tailless arrangement, the center of gravity of the aerial vehicle is located at the rear of the front fuselage and before the middle fuselage, and the ducts and the wing are combined in an optimized manner by means of a specific position relationship therebetween” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-3 and 5-9 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “a fuselage, a foldable wing, two ducts and a retractable landing gear, the fuselage being divided into a nose, a front fuselage, a middle fuselage and a rear fuselage along a longitudinal axis of the fuselage, wherein the two ducts are symmetrically distributed on both sides of the rear fuselage in a transverse and tail propulsion arrangement, each duct comprises a ducted fan, the ducted fan has an axis of rotation being located below a lower surface of the wing, and the axis of rotation of the ducted fan is substantially parallel to the longitudinal axis of the fuselage at all times; the foldable wing is in an upper single-wing arrangement and is fixed to the front of the middle fuselage via a wing folding shaft, the retractable landing gear is arranged at the front of the rear fuselage, the aerial vehicle is in a tailless arrangement, the center of gravity of the aerial vehicle is positioned in a region between the front fuselage and a leading edge of the wing; and the ducts and the wing are combined in an optimized manner by means of a specific position relationship therebetween” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 10 is neither anticipated nor made obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        24 August 2022